DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment on Line Numbers in Claims
Please note that any mention of line numbers in claims in this office action refers to the claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below in this office action.

Trademarks in this Application
The use of the terms Bluetooth®, WiMax®, and ZigBee® (e.g., paragraph [0037] in the specification), each of which is a trade name or a mark used in commerce, has been noted in this application. Each of these terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computer module” in claims 4-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The text of independent claim 1 is as follows:“1. A self-calibrating sensor system, comprising: a sensor configured to be mounted to a static component, the sensor comprising: a GPS antenna configured to detect a position of the sensor; an inclinometer configured to detect a pitch of the sensor; and a magnetometer configured to detect an orientation of the sensor.”
Overall, independent claim 1 is indefinite and unclear in that the preamble of the claim presents the claim as being directed to claiming, “A self-calibrating sensor system” (line 1), but the body of the claim does not recite even one limitation relating to calibrating.  
Similarly, independent claim 13 is indefinite and unclear in that the preamble of the claim presents the claim as being directed to claiming, “A method of calibrating a sensor …” (line 1), but the body of the claim does not recite even one limitation relating to calibrating.
Further, independent claim 1 is overall indefinite and unclear as to what the “sensor” is.  Line 2 of claim 1 recites “a sensor” with the “sensor comprising” a “GPS antenna” (line 3); “an inclinometer” (line 4); and, “a magnetometer” (line 5), each of which is usually characterized as a sensor.  First, is claim 1 meant to claim “a sensor” 
On line 3 of independent claim 1, the text, “a GPS antenna configured to detect a position of the sensor” is indefinite and unclear in context as to what configuration could be made of “a GPS antenna” in the usual and ordinary sense of the term so that the antenna per se could “detect a position of the sensor.”
Dependent claim 2 is indefinite and unclear in context in that it contradicts independent claim 1, from which it depends.  Particularly, claim 1 recites a “sensor comprising” (line 2) the elements listed on lines 3-5 of claim 1; however, dependent claim 2 recites that the “sensor” something completely different: “a radar sensor, a lidar sensor, and a camera.”  Does the “sensor” of claims 1 and 2 further comprise the elements in claim 2?  Substantially the same remarks apply to dependent claim 20. 
On line 2 of dependent claim 8, “update … periodically” is indefinite and unclear in context in that it has, at least, two contradictory meanings: (1) updating with a periodicity (e.g., once a second); or, (2) updating from time to time with no particular frequency or period.  
The term “near” in claim 9 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. How far could the “static     
In dependent claim 10, it is unclear in context what is meant by “a global direction.”  The term seems to claim an absolute direction of some sort, which is not understood in context.                                
In dependent claim 16, it is unclear in context what is meant by “a global direction.”  The term seems to claim an absolute direction of some sort, which is not understood in context.
Each of dependent claims 2-12 is unclear, at least, in that it depends ultimately from unclear, independent claim 1.
Each of dependent claims 14-20 is unclear, at least, in that it depends ultimately from unclear, independent claim 13.

Prior Art Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9-13, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mende (US 10,192,431 B2), hereinafter Mende (‘431).

The claim 1 “sensor configured to be mounted to a static component” (line 2) is met by the Mende (‘431) “sensor device … disposed on a mast” in the passage at column 6, lines 35-45.  The “mast” in Mende (‘431) would, of course, be a “static component.”  In Mende (‘431) at column 3, lines 23-24, also, note the phrase, “sensor device that is mounted on the respective traffic route.”
The claim 1, “GPS antenna configured to detect a position of the sensor” (line 3) is met by the “GPS module” in Mende (‘431), noting, for example, column 2, lines 7-9, and column 10, lines 7-9.
The claim 1, “inclinometer configured to detect a pitch of the sensor” (line 4) is met by the Mende (‘431) “tilt sensor,” for example, as mentioned at column 3, lines 35-38.
The claim 1, “magnetometer configured to detect an orientation of the sensor” (line 5) is met by the Mende (‘431) “magnetometer,” noting, for example, column 3, lines 42-46, and column 4, lines 1-3.
In that each and every claimed feature in independent claim 1 is plainly disclosed in Mende (‘431), independent claim 1 is anticipated by Mende (‘431).
With reference to the further limitations of dependent claim 2, the limitation as to the “camera” is met by Mende (‘431), noting, for example, column 4, lines 27-29.

As for the further limitations of dependent claims 4 and 5, in Mende (‘431), please see, for example, column 2, lines 17-19 and 28-36 (communicating with a computer to store the data), and, column 2, lines 47-51; and, column 3, lines 16-28 (“electronic data memory” at a “central location” with a radio link or a cellular network).
With respect to the further limitations of dependent claim 7, a “computing module” can be part of the sensor unit itself in Mende (‘431) that is mounted on a static component, noting, for example, see column 2, lines 37-42 (“electronic controller” in the form of a “microprocessor” is within the mounted sensor unit), and column 3, lines 4-5 (“electronic data memory” is within the sensor device).
The further limitations of dependent claim 9 are met by Mende (‘431) as applied above to independent claim 1.  Please see, for example, Figure 1 of Mende (‘431), where the sensor is “near an intersection,” noting, for example, column 7, lines 4-5, as well as, column 8, lines 41-45 (noting, especially, “the sensor device 4 is disposed above a road 26).
As for the further limitations of dependent claim 10, these are met by Mende (‘431) as applied above to independent claim 1, in that orientation is disclosed as being measured as an angle with respect to North, noting, for example, column 3, lines 42-46.  North could be called a “global direction,” as claimed in claim 10.

The further limitations of dependent claim 12 are met by Mende (‘431) as applied above to independent claim 1 in that the GPS in Mende (‘431) uses a “global coordinate system,” noting, for example, column 2, lines 7-9.
The remarks with respect to independent claim 13 are substantially those made above with respect to independent claim 1, in that claim 13 is the method claim corresponding to the apparatus of claim 1.
The remarks with respect to the further limitations of dependent claim 15 are substantially those made above with respect to dependent claim 12.  Further, it is noted that the GPS data in Mende (‘431) is stored, noting, for example, column 2, lines 52-54.
As for the further limitations of dependent claim 16, these are met by Mende (‘431) as applied above to independent claim 13, in that orientation is disclosed as being measured as an angle with respect to North, noting, for example, column 3, lines 42-46.  North could be called a “global direction,” as claimed in claim 13.
The further limitations of dependent claim 17 are met by Mende (‘431) as applied above to independent claim 13, noting, for example, column 3, lines 29-41 (noting, especially, “tilt of the sensor, for example relative to a horizontal”).
The remarks with respect to the further limitations of dependent claim 20 as to the camera, are substantially those made above with respect to the camera in dependent claim 2.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 8, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mende (‘431).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of sensor systems.
The further limitations in dependent claim 2 of the use of a “radar sensor” or a “lidar sensor” are not specifically disclosed in Mende (‘431).  Mende (‘431) does mention the use of radar sensors in the related prior art (column 1, lines 17-30), and certain parts of Mende (‘431) suggest radar, without naming it, (column 6, lines 45-67) for the sensor detection of vehicles.  Thus, it would have been obvious to one of ordinary skill-in-the-art that radar could be used as the sensor in Mende (‘431) for the 
The further limitations of dependent claim 6 are not disclosed in Mende (‘431).  However, Mende (‘431) discloses generally the communication with remote computing locations (column 2, lines 28-36; column 3, lines 16-28), and with a technician (column 2, lines 23-27; column 2, lines 59-62), and for monitoring of unusual vehicle activity (column 4, lines 20-29).  It would have been obvious to one of ordinary skill-in-the-art from these general teachings of Mende (‘431) that data from the Mende (‘431) sensor could be communicated with a communication unit in a vehicle to provide information for technicians or for law enforcement for the advantage of optimizing the usefulness of the gathered data, and for the advantage of optimizing the operability of the sensor system.
The further limitations in dependent claim 8 would have been obvious modifications to Mende (‘431) so that malfunctions or calibration issues can be addressed as soon as possible, so as to avoid lack of sensor data, and to avoid the provision of inaccurate sensor data.
As for the further limitations of dependent claim 14, Mende (‘431) teaches that other types of coordinate systems can be used as long as “the orientation of the sensor device can be described by the three independent angles” (column 3, lines 64-67).  So, with that teaching from Mende (‘431) in mind, it would have been obvious to one of ordinary skill-in-the-art that “a local coordinate system” could be used in Mende (‘431), being obvious to try, or, alternatively, for the advantage of simplifying calculations.

The further limitations of dependent claim 19 are substantially-met by Mende (‘431), for example, please see column 2, lines 52-64.  However, the claim 19 “alerting” is not specifically disclosed in Mende (‘431).  It would have been obvious to one of ordinary skill-in-the-art for the operator or technician in Mende (‘431) to be alerted by means of the Mende (‘431) network in order to optimize the speed of repair of the Mende (‘431) sensor system.
The remarks with respect to the further limitations of dependent claim 20 are substantially those made above with respect to dependent claim 2.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Edelman et al (‘416) is of general interest for showing a GNSS receiver with a camera where the integrated device may include “one or more sensors such as an inclination sensor and an inertial measurement unit” (abstract), where the device may have “a single calibration thereof” (abstract).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648